DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 19-27, 29, and 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding Claim 1, written description support for each dimple spaced from each other dimple is in context of surface coverage of no more than 80%, which is not a claimed feature. It is unclear how there is otherwise support for omitting this limitation. Regarding Claim 20, the range of diameters extended to 600 microns does not appear to be textually supported, and so it is unclear what is the basis for support.

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what is the antecedent basis of the phrase “width”. Is width necessarily the same as “diameter”?
Regarding Claims 1 and 3, it is unclear what is the difference between positioning and spacing? Furthermore, it is unclear how these are defined in respective texture patterns quantitatively so as to assess whether respective texture patterns differ in these manners as required by the claim. Claim 3 refers to “values”. What would those be as relates to these aspects of texture?
Regarding Claims 1 and 3, it is unclear how the claim defines “differ”. Does “differ” require different averages, different ranges, or something else in terms of dimple diameter, depth, and/or density? Note the indefiniteness issue raised above with respect to positioning and spacing that differs. 


Regarding Claim 4, it is unclear whether what is claimed is that spacing between dimples in all respective different patterns must be quasi deterministic, in at least one pattern, or something else. If patterning is quasi-deterministic in respective texture patterns, how is it assessed whether there is required difference? It is unclear how this requirement relates to the “differ” requirement with respect to different texture patterns of previous Claim 1.
Regarding Claim 5, it is unclear what is the antecedent basis of “the different texture patterns.” Does this refer to at least one of the different patterns, to all of the different patterns, or to something else? 
Regarding Claim 5, it is unclear what waviness measure is being claimed. Is it necessarily Wsa as used in the Specification at page 15, lines 3-16? Is it some other specific measure? Analogous rejection applies to Claims 21, 24, and 27.
Regarding Claim 21, it is unclear what is “the dimples have diameter, etc.”. Are these of all texture patterns, only one, or something else?
Regarding Claims 25 and 26, it is unclear what is the antecedent basis of “the texture patterns.” Does this refer to at least one of the different patterns, to all of the different patterns, or to something else?
Regarding Claim 27, it is unclear whether this claim is claiming the specified anti-friction property. It is unclear whether this claim requires these values and ranges for all texture patterns, for at least one, or for something else. It is unclear what it means to have unspecified values of Ra and RPc.
Regarding Claim 28, it is unclear what is “the texture pattern”. Does this relate to each said texture pattern in total, each texture pattern individually, or something else?
Regarding Clam 29, it is unclear what defines the spacing being claimed, quantitatively, so to assess difference being present or not. Is this a difference in predetermined directions in one of each said pattern or between respective patterns. What is “the texture pattern”? Does this relate to each said texture pattern in total, individually, or something else? What does “is be decreased” mean? With respect to what is the distance decreased? Does “distance between dimples” mean the same as “spacing between dimples”? Is this a distance between closest edges, between centerpoints, or something else?
Regarding Claim 30, it is unclear whether this claim requires a substrate that is elongated to the claimed degree (0.5 to 2%) or will be elongated. It is unclear whether, if elongated to the claimed degree, the substrate must still meet the texture requirement of previous Claim 1 with regard to the elongated substrate.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding Claim 20, the range of diameters extends beyond the range of previous Claim 1, and so this claim fails to further limit previous Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nashner USPA 2015/0367443 in view of Kopplin USPA 2015/0209848. Nashner teaches metal substrate, such as aluminum part (paragraphs 66 and 103; and Figures 3A-3C), that is provided with region(s) having surface texture pattern(s) (Claim 1; paragraph 67; Figures 5B and 7) so as to have favorable visual appearance. Nashner teaches texture features may be less than 100 microns and have varying depths and shapes that affect appearance (paragraph 111). Impliedly, Nashner teaches that different densities of dimples affect visual appearance since texturing leads to visual appearance effects with respect to non-textured surface. Also, Nashner teaches non-uniform patterning (paragraph 35). Furthermore, Nashner teaches that different patterns may be applied (paragraph 56), rendering obvious more than one surface texture pattern. Nashner does not specify claimed dimple features. Kopplin teaches that metal substrate to have favorable visual appearance can have dimple features being claimed. Kopplin teaches peak count of 45-180 per cm (paragraph 63); roughness Ra of 0.3-3.6 microns (paragraph 26); waviness of 0.05 to 0.65 microns (paragraph 26); depth of 6-14 microns (paragraph 31); dimple diameter of 20-80 microns (paragraph 31); and dimple density of 42 per mm or 1764 per mm2 (paragraph 55) on the roll. Since both Nashner and Kopplin are concerned with texturing metal surface to obtain good visual appearance and since the general scope of Nashner’s texturing encompasses that of Kopplin, it would have been obvious to one of ordinary skill in the art at the time of filing to texture the metal surface of Nashner using texturing parameters taught by Kopplin as leading to favorable visual appearance. Regarding Claim 3, Nashner teaches transition (Claim 1). Regarding Claim 4, Nashner teaches that non-uniform patterning may be desired, including gaps and symbols and different patterns. It would have been obvious to one of ordinary skill in the art at the time of filing to prepare non-uniform patterning suggested by Nashner as effective. Quintessential non-uniform patterning would be random patterning, i.e., quasi-deterministic, rendering claimed patterning obvious. Regarding Claim 6, Nashner teaches reference points (Claim 22). Regarding Claim 7, Nashner teaches texturing non-textured metal part, which may be considered blank (Figure 8). Regarding Claim 26, the depth suggested could be ca. 6 microns, which abuts the claimed upper endpoint of 5 microns, rendering it obvious. See MPEP 2144.05. Regarding Claim 27, these parameters are suggested even if not in the context of friction properties. Regarding Claim 28, the implied ratio in Figure 6 of Kopplin would be ca. 22/81 or 27% and in Figure 7 would be more and in the claimed range. The Figure 6 amount abuts 30 %, and the amount in Figure 7 would be in the range, thereby suggesting claimed range. Regarding Claim 29, the substrate with different spacing is suggested by Nashner (different densities) and so the claimed feature is suggested notwithstanding that Nashner may not expressly teach the intended elongation. Regarding Claim 30, to the extent that the claimed article need not be elongated, it is suggested by the references since aluminum can be elongated by temper rolling.
Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nashner USPA 2015/0367443 in view of  Kopplin USPA 2015/0209848 in view of Pance USPA 2011/0037734. Nashner in view of Kopplin is relied upon as set forth above in the section 103 rejection over Nashner in view of Kopplin. Nashner in view of Kopplin does not teach steel substrate, but teaches substrate can be aluminum or metal. Pance teaches housing substrate can effectively be made of steel (paragraph 23). It would have been obvious to one of ordinary skill in the art at the time of filing to make the housing substrate from steel since effective housing substrates can be made of steel. Regarding Claim 21, the depth suggested could be ca. 6 microns, which abuts the claimed upper endpoint of 5 microns, rendering it obvious. See MPEP 2144.05.
Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nashner USPA 2015/0367443 in view of Kopplin USPA 2015/0209848 in view of Koyama USPN 5,578,143. Nashner in view of Kopplin is relied upon as set forth above in the section 103 rejection over Nashner in view of Kopplin. Nashner in view of Kopplin does not teach IF steel substrate, but teaches substrate can be aluminum or metal. Koyama teaches housing substrate can effectively be made of IF steel (col. 1, lines 9-20 and 43-60). It would have been obvious to one of ordinary skill in the art at the time of filing to make the housing substrate from IF steel since effective housing substrates can be made of IF steel. Regarding Claim 21, the depth suggested could be ca. 6 microns, which abuts the claimed upper endpoint of 5 microns, rendering it obvious. See MPEP 2144.05.
Claim(s) 19-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nashner USPA 2015/0367443 in view of Kopplin USPA 2015/0209848 in view of Damm, Jr. USPN 3,645,859. Nashner in view of Kopplin is relied upon as set forth above in the section 103 rejection over Nashner in view of Kopplin. Nashner in view of Kopplin does not teach tinplate steel substrate, but teaches substrate can be aluminum or metal. Damm, Jr. teaches housing substrate can effectively be made of tinplate IF steel (col. 1, lines 7-23; col. 2, line 3-11 and 69-71). It would have been obvious to one of ordinary skill in the art at the time of filing to make the housing substrate from tinplate steel since effective housing substrates can be made of tinplate steel. Regarding Claim 21, the depth suggested could be ca. 6 microns, which abuts the claimed upper endpoint of 5 microns, rendering it obvious. See MPEP 2144.05.
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the objection to the Specification of the Office Action mailed on 13 June 2022. Objection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the objection to the claims of the Office Action mailed on 13 June 2022. Objection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 13 June 2022. Rejections are withdrawn except to the extent repeated above for the reasons provided above.
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Nashner in view of Kopplin of the Office Action mailed on 13 June 2022.
Applicant argues that Kopplin is relied upon to teach favorable appearance of roll. Kopplin is relied upon to teach parameter dimensions of dimples for favorable appearance of a rolled substrate formed by rolling with a textured roller. Applicant argues that Kopplin teaches fewer than 1764 dimples per square mm. Based on Figure 6 in Kopplin there would be ca. 8 rolled dimples associated with ca. 57 roller dimples.  Thus, for 1764 roller dimples, there would be ca. 250 dimples per square millimeter on the rolled sheet, which is in the claimed range. Applicant argues there is no reason for Nashner to want pattern applied to Kopplin roll. However, the parameters relied upon in the rejection follow from the patterned roll being used to form the patterned rolled substrate. Both Nashner and Kopplin are concerned with optimizing appearance, and so the dimples of Kopplin that lead to favorable appearance would be expected to lead to the same type of favorable appearance that Nashner is seeking. Applicant argues that the dimples being claimed must be spaced apart, whereas those in Kopplin are overlapping. However, the resulting patterned rolled sheet in Kopplin, for which the dimple geometry is relied upon, are spaced apart. The I-shapes, etc., are spaced apart, notwithstanding being formed by overlapping dimples on the roll surface. Applicant argues that the physical features of the dimples on the roll surface only apply to overlapping dimples, but the resulting rolled substrate would be expected to have depths comparable to those depths and their geometry will not be expected to be overlapping since, as depicted, the I-shapes, etc., are not overlapping. No modification of Kopplin’s dimples being not overlapping is necessary. Applicant argues that Kopplin does not teach different patterns. However, Nashner teaches this feature. Rejection is maintained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
19 October 2022